Name: Council Decision (EU) 2015/836 of 11 May 2015 on the position to be taken on behalf of the European Union concerning the adoption of a Decision by the EU-EFTA Joint Committee on common transit and a Decision by the EU-EFTA Joint Committee on simplification of formalities in trade in goods as regards invitations to the Former Yugoslav Republic of Macedonia to accede to the Convention on a common transit procedure and the Convention on simplification of formalities in trade in goods
 Type: Decision
 Subject Matter: international trade;  trade;  regions of EU Member States;  European organisations;  European construction;  executive power and public service;  tariff policy
 Date Published: 2015-05-29

 29.5.2015 EN Official Journal of the European Union L 132/78 COUNCIL DECISION (EU) 2015/836 of 11 May 2015 on the position to be taken on behalf of the European Union concerning the adoption of a Decision by the EU-EFTA Joint Committee on common transit and a Decision by the EU-EFTA Joint Committee on simplification of formalities in trade in goods as regards invitations to the Former Yugoslav Republic of Macedonia to accede to the Convention on a common transit procedure and the Convention on simplification of formalities in trade in goods THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(4), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 15(3) of the Convention between the European Economic Community, the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation on a common transit procedure (1) (the Convention on a common transit procedure) empowers the Joint Committee set up by that Convention to adopt, by decision, invitations to third countries within the meaning of Article 3(1)(c) to accede to that Convention in accordance with Article 15a. (2) Article 11(3) of the Convention between the European Economic Community, the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation on the simplification of formalities in trade in goods (2) (the Convention on the simplification of formalities in trade in goods) empowers the Joint Committee set up by that Convention to adopt, by decision, invitations to third countries within the meaning of Article 1(2) to accede to that Convention in accordance with Article 11a. (3) It is appropriate to establish the position to be adopted on the Union's behalf within those Joint Committees as regards decisions to invite the former Yugoslav Republic of Macedonia to accede to those Conventions. (4) The position of the Union within those Joint Committees should therefore be based on the attached draft Decisions, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on the Union's behalf within the EU-EFTA Joint Committee on common transit as regards an invitation to the former Yugoslav Republic of Macedonia to accede to the Convention on a common transit procedure shall be based on the draft Decision of that Joint Committee attached to this Decision. Article 2 The position to be adopted on the Union's behalf within the EU-EFTA Joint Committee on simplification of formalities in trade in goods as regards an invitation to the former Yugoslav Republic of Macedonia to accede to the Convention on the simplification of formalities in trade in goods shall be based on the draft Decision of that Joint Committee attached to this Decision. Article 3 Once the technical conditions for accession have been fulfilled by the former Yugoslav Republic of Macedonia, the Union representative in the Joint Committees referred to in Articles 1 and 2 respectively shall propose the decisions to invite the former Yugoslav Republic of Macedonia to accede to the Conventions and vote on those decisions in line with Articles 1 and 2 of this Decision. Article 4 This Decision shall enter into force on 1 June 2015. Done at Brussels, 11 May 2015. For the Council The President J. DÃ ªKLAVS (1) OJ L 226, 13.8.1987, p. 2. (2) OJ L 134, 22.5.1987, p. 2. ANNEX I DRAFT DECISION No ¦/2015 OF THE EU-EFTA JOINT COMMITTEE ON COMMON TRANSIT of ¦ concerning an invitation to the Former Yugoslav Republic of Macedonia to accede to the Convention on a common transit procedure THE EU-EFTA JOINT COMMITTEE, Having regard to the Convention of 20 May 1987 on a common transit procedure (1) (the Convention), and in particular Article 15(3)(e) thereof, Whereas: (1) The promotion of trade with the former Yugoslav Republic of Macedonia would be facilitated by a common transit procedure for goods transported between the former Yugoslav Republic of Macedonia and the European Union, the Republic of Iceland, the Kingdom of Norway, the Swiss Confederation and the Republic of Turkey. (2) With a view to achieving such a procedure, it is appropriate to invite the former Yugoslav Republic of Macedonia to accede to the Convention, HAS ADOPTED THIS DECISION: Article 1 In accordance with Article 15a of the Convention on a common transit procedure, the former Yugoslav Republic of Macedonia shall be invited to accede to the Convention as from 1 July 2015. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, For the EU-EFTA Joint Committee The President (1) OJ L 226, 13.8.1987, p. 2. ANNEX II DRAFT DECISION No ../2015 OF THE EU-EFTA JOINT COMITTE ON SIMPLIFICATION OF FORMALITIES IN TRADE IN GOODS of ¦ as regards an invitation to the Former Yugoslav Republic of Macedonia to accede to the Convention on the simplification of formalities in trade in goods THE EU-EFTA JOINT COMMITTEE, Having regard to the Convention of 20 May 1987 on the simplification of formalities in trade in goods (1) (the Convention), and in particular Article 11(3) thereof, Whereas: (1) The exchange of goods with the former Yugoslav Republic of Macedonia would be facilitated by a simplification of formalities which affect the trade in goods between the former Yugoslav Republic of Macedonia and the European Union, the Republic of Iceland, the Kingdom of Norway, the Swiss Confederation and the Republic of Turkey. (2) With a view to achieving such facilitation, it is appropriate to invite the former Yugoslav Republic of Macedonia to accede to the Convention, HAS ADOPTED THIS DECISION: Article 1 In accordance with Article 11a of the Convention on the simplification of formalities in trade in goods, the former Yugoslav Republic of Macedonia shall be invited to accede to the Convention as from 1 July 2015. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, For the EU-EFTA Joint Committee The President (1) OJ L 134, 22.5.1987, p. 2.